Citation Nr: 1213952	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  06-34 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back condition with sciatica.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB).  He also has unverified service in the Army Reserve from January 1975 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, and granted service connection for PTSD, assigning a 30 percent evaluation.  The effective date for both conditions was March 7, 2005.  In September 2006, the RO increased the evaluation for PTSD to 50 percent, effective March 7, 2005.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  Additional evidence was received in March 2011.

During the hearing, the Veteran raised the issues of an increased evaluation for bilateral hand rash and entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

 1. A low back condition with sciatica was not manifested during service or for several decades after service separation, and is not otherwise related to the Veteran's active service.

2.  The Veteran's hearing loss is manifested by no worse than Level II on the right and Level I on the left; there is no evidence of an exceptional disability picture sufficient to render the Rating Schedule inadequate.
	
3.  The Veteran's PTSD is manifested by chronic sleep impairment, nightmares, anger outbursts, depression, an occasional decrease in work efficiency,
and GAF scores of 58 and 50.


CONCLUSIONS OF LAW

1.  A low back condition with sciatica was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.383, 4.1-4.7, 4.85, Diagnostic Code 6100.

3.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1- 4.7, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with respect to the bilateral hearing loss and PTSD claims.

With respect to the back claim, the RO provided the Veteran pre-adjudication notice by letter dated in January 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The evidence of record contains the Veteran's service treatment records (STR's), service personnel records, VA treatment records, VA examination reports, private treatment records, lay statements from the Veteran and his wife, and testimony from the Veteran.  The VA examinations are adequate for adjudication purposes.  The October 2005, July 2008, and August 2009 examinations describe in full the current manifestations of the Veteran's service-connected disabilities.  With respect to the back claim, the Veteran submitted to July 2008 and September 2009 VA examinations.  The September 2009 examiner provided an opinion on the cause of the Veteran's back disability and the etiology of the disability based on examination of the Veteran, the Veteran's reported history, and the entire claims file.

The Veteran has suggested that certain evidence is missing from his claims file.  Specifically, he contends that he received treatment on two separate occasions for a back injury while stationed at Camp Eagle in Vietnam, and that those records are not in the claims file.  As support for this contention, the Veteran asserts that records associated with an eye examination that was conducted on a naval vessel are not in the claims file.  The Board finds that there are no outstanding records.  First, STR's include several medical documents generated during the Veteran's one-year deployment to Vietnam.  Second, the Veteran has provided conflicting information in this regard.  In correspondence dated November 2009, the Veteran stated that he "had no complaints" concerning his back during service, and that "the reason there is no record on this is simply because I thought I just had to deal with it."  Finally, it appears that the eye examination referenced by the Veteran is included in the STR's.  The Board acknowledges that aside from a 1976 enlistment examination, there are no records from the Veteran's unverified Army Reserve service in the claims file.  Those records are not relevant to the back claim, however, as the Veteran has specifically stated that he injured his back during active service.  Therefore, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in- service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his back disability is related to his active duty service.  Specifically, he contends that he injured his back from jumping out of helicopters while in Vietnam.  The Veteran further contends that he injured his back from digging and lifting during active service.  Notably, the Veteran's DD Form 214 confirms that he received a CIB as a result of his service in Vietnam.  His MOS was infantry fire crewman.

A combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.

STR's reflect no complaints of, treatment for, or a diagnosis related to the back or any symptoms reasonably attributed thereto.  At the time of discharge, the clinical evaluation of the Veteran's spine was normal, and he denied a history of back trouble.  The June 1976 Army Reserve enlistment examination report also contains a normal clinical evaluation of the Veteran's spine.  Again, the Veteran denied a history of back trouble.

The Veteran has submitted the second page of a February 1981 medical history report that presumably accompanied a physical examination conducted during his Army Reserve service.  In that document, the Veteran noted that he had received a spinal tap for "back trouble."  The physician elaborated on the Veteran's statements with the following comment:  "Intermittent lightheadedness, especially with stooping.  2 years ago experienced numbness right face, hospitalized for work up with EKG, spinal tap, etc., nothing found, experiences problem off and on, not bad."

A January 2008 VA treatment record shows that the Veteran complained of back pain.  There was reduced range of motion secondary to pain, especially upon extension.  Left straight leg raising produced ipsilateral pain.  The clinician prescribed Naproxen.  The Veteran was treated for back pain again in March 2008.  There was tenderness at the paraspinous region in the lower back.  Straight leg raising was negative.  Deep tendon reflexes were normal.  The assessment was persistent low back pain.  The clinician added Ultram and Flexiril, and prescribed physical therapy.  An April 2008 MRI revealed multilevel disc bulges with thecal sac impingement and neural foraminal stenosis.  A May 2008 physical therapy referral contains a diagnosis of lumbar spondylosis.

A July 2008 VA general medical examination report shows that the Veteran complained of low back pain.  He walked with a cane.  Upon physical examination, there was flexion to 85 degrees and extension to 26 degrees.  There was no swelling, tenderness, or effusion.  The examiner reviewed the claims file, to include the April 2008 MRI, and diagnosed "[l]ow back pain with some disc bulge but otherwise normal." 

In July 2008, the Veteran stated that his back pain had increased over the past 8-10 months.  In August 2008, he reported that physical therapy had not helped.  The assessment was degenerative disc disease of the lumbar spine.

A September 2009 VA examination report shows that the Veteran reported low back pain of 4-5 years' duration.  He stated that while in Vietnam he served as a fire crewman, a radio operator, and an ammunition bearer.  He claimed that his back disability was caused by injuries sustained from helicopter jumps during combat.  The Veteran acknowledged that he did not seek treatment for back pain during service.  He reported that he started experiencing back pain after returning from Vietnam, and stated "I guess 2008 was the first time someone looked at my back."  The Veteran complained of constant moderate low back pain with fatigue, stiffness, weakness, and spasms.  He denied the use of any assistive devices.  He could not walk more than a few yards.  The Veteran related that he had been self-employed as a power washer for 5-10 years, and that he had lost 28 weeks from work in the past year.  

Upon physical examination, there was a normal gait.  Motor, sensory, and reflex examinations were normal.  Flexion was to 70 degrees, and extension was to 20 degrees.  The examiner reviewed the claims file and diagnosed (1) mild grade I anterolisthesis of L5 on S1, and (2) degenerative disc disease, mild spondylosis lumbar spine without lower extremity radiculopathy.  The examiner reviewed the claims file and opined that the Veteran's back disability was not linked to his active duty service.  He reasoned that the STR's were silent for low back complaints, and that the first indication of back pain was not until January 2008.  The examiner stated:  "There is absolutely no evidence that would lead any logical thought methodology to [the Veteran's] current low back pain to active duty."  Instead, the examiner attributed the Veteran's back disability to the repetitive nature of his employment, which involved a sweeping side to side twisting of the upper torso.  

Private treatment records include a September 2009 MRI of the lumbar spine, which revealed findings similar to the April 2008 MRI.  A January 2010 neurosurgery consultation shows that the Veteran reported having back pain ever since he jumped out of helicopters in Vietnam.  The Veteran underwent spinal surgery in January 2011.  The operation was performed by Dr. D.F.J.  

In correspondence received in February 2011, the Veteran stated that Dr. D.F.J. "told me my back problem could have started while during the period of time when I was frequently jumping out of helicopters into the jungle in Viet Nam," but that "he would need to see an old MRI to say 'yes' for sure."

A letter dated March 2011 from Dr. D.F.J. contains the following statement:

I have personally reviewed his service personal records (MOS, deployments, combat tours, etc.).  I've also reviewed his history of possible opportunities for back injury while he served during his military service.  I am familiar with his history and have examined [the Veteran] while he has been under my care (lab work, MRIs, etc.).  [The Veteran] has no other known risk factors that may have precipitated his current condition.  In my personal experience and based on medical literature, it is my opinion that it is likely that [the Veteran's] condition could be related to his past military experience." 

The Board has considered the lay evidence as it pertains to the issue of service connection for a low back condition.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In statements dated September 2008 and November 2009, the Veteran claimed that he injured his back twice while serving in Vietnam as a result of jumping to the ground from a helicopter.  The Board accepts the Veteran's assertions that he jumped out of helicopters while serving in Vietnam as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (West 2002).  

However, after a review of all the lay and medical evidence, the Board finds that the 
weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of back pain after service separation.  Furthermore, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Veteran has provided inconsistent statements with respect to when he first experienced back pain.  During the February 2011 hearing, he testified that the back pain started during service.  A January 2010 private treatment record shows that the Veteran related a history of back pain ever since jumping out of helicopters in Vietnam.  However, he asserted to the July 2008 VA examiner that his back pain started after service.  In fact, the Veteran asserted to the September 2009 VA examiner that his back pain had started 4-5 years earlier.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Furthermore, in the more contemporaneous medical history the Veteran gave at the service separation examination, he denied any history or complaints of symptoms of a back disability.  Specifically, the service separation examination report contains a clinically normal spine examination.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

In addition, the post-service medical evidence does not reflect complaints or treatment related to a back disability for 37 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to a low back disorder in 2008 (a 37-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Finally, the Veteran did not claim that symptoms of his disorder began during service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than the Veteran's previous more contemporaneous in-service history.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

The Board also finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.  

The claims file contains differing opinions as to whether the Veteran's back disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board places significant probative value on the September 2009 VA examination.  The opinion provided is sound because it is based on a review of the Veteran's combat service, the medical records, and relevant post-service employment experience.  The examiner also offered a rationale for the opinion that the Veteran's back disability is not related to service; specifically that the Veteran had no treatment for his back during service, did not seek treatment until 2008, and has a job that required much twisting of the torso.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, this opinion is highly probative.

In support of his claim, the Veteran submitted an opinion from Dr. D.F.J.  While this opinion is also based on a review of the medical records and the Veteran's combat service, it does not address the Veteran's occupational experience as a power washer.  Furthermore, the opinion is speculative in nature.  The physician states that the Veteran's back disability "could be related to his past military experience."  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed back disability and active duty service.  While the Veteran is competent to report symptoms as they come to him through his senses, degenerative disc disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.  

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III.  Initial Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Bilateral Hearing Loss

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on pure tone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the pure tone threshold average.  38 C.F.R. 
§ 4.85(b).  

The pure tone threshold average is the sum of the pure tone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The RO granted service connection for bilateral hearing loss in November 2005, assigning a noncompensable evaluation.  The Veteran has indicated that his symptoms are more severe than represented by the evaluation assigned, and specifically requests an extraschedular evaluation.  See October 2009 Substantive Appeal.

During an October 2005 VA audiology examination, the Veteran reported difficulty hearing soft sounds.  He stated that he lost three days of work per month, although it appears that the Veteran was referring to his service-connected tinnitus.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
35
45
LEFT
30
25
25
30
45

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  Notably, the clinician found that there was no functional impairment.  Applying the audiology test result figures to Table VI at 38 C.F.R. § 4.85, the Veteran has Level I hearing in each ear.  Based upon the Veteran having Level I hearing in both ears, applying these levels to Table VII at 38 C.F.R. § 4.85 reveals that he only meets the criteria for the assignment of a schedular noncompensable (0%) disability rating.  See 38 C.F.R. §§ 4.85, Tables VI, VII, Diagnostic Code 6100.

Another VA examination was conducted in August 2009.  The Veteran reported difficulty hearing, especially out of the right ear.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
30
LEFT
15
15
15
25
30

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 92 percent in the left ear.  The clinician noted that there was no significant effect on either the Veteran's occupation or his usual daily activities.  Based upon these examination results, Level III hearing in the right ear and Level I hearing in the left ear only meets the criteria for the assignment of a schedular noncompensable (0%) disability rating.  See id. 

The Board acknowledges that there has been some question related to the accuracy of the August 2009 audiogram results.  Specifically, the Veteran contends that he had to stop the testing due to a panic attack, and that as a result the audiologist "could not get good air pressure."  These claims are not supported by the record.  The August 2009 examination report makes no mention of a panic attack, nor is there any indication that the results are unreliable.  

The record contains September 2009 and January 2010 private audiograms, but they depict the pure tone thresholds exhibited by the Veteran on a graph and are not interpreted in decibels for each frequency depicted in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not interpret graphical representations of audiometric data).  However, it appears that the results from the private audiograms are better than those obtained during either VA examination.  The September 2009 speech recognition scores were 96 percent in the right ear and 100 percent in the left ear, while the January 2010 speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The October 2005 and August 2009 examination reports considered the Veteran's reports of difficulty hearing speech.  Both examiners found no functional impairment from the Veteran's hearing loss.  Moreover, subsequent to these examinations, the Veteran asserted that he has trouble hearing speech and telephone conversations.  His wife's May 2006 statement corroborates these statements.  The Veteran has also reported difficulty with his employment because of his service-connected hearing loss.  He contends that he has problems hearing his customers unless he wears hearing aids.  

The Veteran may genuinely believe that the severity of his disability merits a higher evaluation.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected hearing loss disability as related to the schedular criteria, and his views are of limited probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the audiological testing and opinions provided by VA audiology professionals, which shows that the criteria for an initial compensable evaluation have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 U.S.C.A. § 5107(b).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial compensable evaluation for bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. App. 49, 53-56.

Finally, consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the competent evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  The evidence confirms that with hearing aids, the Veteran is able to perform his work duties.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

PTSD

The RO granted service connection for PTSD in November 2005 and assigned a 30 percent evaluation, effective March 7, 2005.  In September 2006, the RO increased the evaluation to 50 percent, effective March 7, 2005.  The Veteran has indicated that his symptoms are more severe than represented by the evaluation assigned.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates PTSD under the general criteria for a chronic adjustment disorder. 38 C.F.R. § 4.130.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

A February 2005 intake evaluation from the San Antonio Veterans Center notes that the Veteran had a long history of PTSD symptoms, which had gotten worse with the Iraq War.  He complained of intrusive thoughts and hypervigilance.  The counselor noted that the Veteran was married and was stable.

An October 2005 VA examination report shows that the Veteran had been self-employed for the last two years.  Prior to that time, he worked in sales "but could not function well enough around people and thus changed his line of work."  He reported flashbacks or bad dreams every 1-2 months.  He also reported nervousness and withdrawal from many activities in an effort to avoid large groups of people.  The Veteran complained of difficulty falling asleep and waking in the middle of the night.  He denied any problems with his temper, and rarely had panic attacks. 

Upon mental status examination, the Veteran was fully oriented.  His appearance,  hygiene, and behavior were appropriate.  His mood was somewhat subdued and his affect was blunted.  The Veteran's speech was normal in rate and volume.  He denied any hallucinations or obsessional rituals.  There was no impairment of judgment or abstract thinking, and memory was intact.  No suicidal or homicidal ideations were noted.  The Axis I diagnosis was PTSD, chronic, ongoing.  The examiner gave a GAF of 58.  The examiner noted that the Veteran had learned coping strategies, but that his PTSD symptoms caused him "great anguish."  The examiner opined that the Veteran was able to perform activities of daily living, but noted that "he withdraws somewhat" and "has very great difficulty socializing with others in an appropriate manner."

An August 2006 VA treatment record shows that the Veteran was having trouble sleeping due to nightmares.  In December 2006, he reported having a bad attitude and being mean to his wife.  He continued to complain of trouble sleeping.  The Veteran was reportedly doing well with his PTSD in January 2008.

A July 2008 VA examination report shows that the Veteran reported a worsening of PTSD symptoms as a result of increased stress.  He was still self-employed, but had only been able to work 20 hours a week because of back pain; as a result, he was very worried about finances.  The Veteran reported at least weekly combat nightmares; two weeks before he had hit his wife during a nightmare.  He routinely avoided known triggers.  He could not tolerate large groups.  The Veteran reported snapping at his wife at least once a week.  He felt depressed for several hours every 1-2 weeks.  He also reported hypervigilance.  The Veteran had "anxiety episodes" in response to triggers.  He had been married for 15 years, and had helped raise his three stepchildren.  The Veteran did not "hang out much with friends" but did meet weekly for coffee with three other men.  He and his wife did may things together.
  
Upon mental status examination, the Veteran was neatly groomed.  He was polite and appropriate.  He maintained good eye contact, but appeared to be "quite nervous."  The Veteran's mood was anxious and his affect was constricted.  He was alert and fully oriented.  His thoughts were organized, coherent, and goal-directed.  There were no suicidal or homicidal thoughts, and no hallucinations or delusions.  The Veteran's speech was logical and normal in rate and volume.  He denied any hallucinations or obsessional rituals.  The Axis I diagnosis was PTSD.  The examiner gave a GAF of 50.  The examiner noted that the Veteran's symptoms had worsened over the past 1-2 years due to increased back pain and associated physical and occupational dysfunction.  Increased frequency and intensity of arousal and re-experiencing symptoms impacted his quality of life and his relationship with his wife.  PTSD symptoms continued to prevent the Veteran from seeking other kinds of less physically demanding employment, such as sales.  The examiner determined that the Veteran's symptoms resulted in deficiencies in most of the following areas:  work, family relations, judgment thinking, and mood.

Treatment records from the Veterans Center dated February 2005 through July 2008 establish that the Veteran received counseling for his PTSD symptoms.  During this time period, he reported intrusive thoughts, anger, dreams, and depression.  In February 2005, he related having thoughts of suicide, but noted that he would never kill himself because he loved his family.  In October 2005, the Veteran reported that he was doing better socializing and keeping busy.  In February 2006, he reported that he was doing fair.  An April 2006 record notes that the Veteran had made significant progress, but still needed supportive services.  He reported having less anger.  In August 2007, the Veteran reported that he was doing "okay" and was sleeping better due to his medication.  A December 2007 note indicates that the Veteran was taking an anti-depressant.  He reported getting angry with his clients.  The Veteran was "doing better" in January 2008, and continued to improve in March and July 2008.  In November 2009, the Veteran returned to address depression issues.  He reported anxiety attacks and avoidance of people.

During his February 2011 hearing, the Veteran testified that he sometimes becomes so depressed he is unable to work.  He reported having occasional anger outbursts and snapping at his wife when he feels angry.  He denied having problems with anger at work, and explained that he liked working alone because "nobody has to tell me do this, do that."  The Veteran testified that suicide crosses his mind, but his love for his wife and children keeps him going.  He used to love bowling and dancing, but cannot do those activities anymore because of the noise and crowds.  The Veteran stated that while his wife pushes him to be well groomed, he takes pride in his appearance.  The Veteran described occasions where he suddenly does not know where he is.  A written statement submitted by the Veteran in February 2011 reiterates this testimony.  His wife's May 2006 statement corroborates these statements; she is competent and credible to report her observations of the Veteran. 

The evidence more closely approximates the criteria for a 50 percent evaluation for PTSD.  The Veteran has anger, sleeping problems, depression, occasional panic attacks, and hypervigilance.  While he reportedly has occasional decrease in work efficiency, he owns his own business and has been working throughout the course of this appeal.    

The evidence does not show that the Veteran experiences symptoms on par with the level of severity contemplated by the higher ratings.  In particular, the Veteran does not undertake obsessional rituals which interfere with his routine activities.  His speech has not been noted to be intermittently illogical or obscure.  While the Veteran does experience episodes of depression, the evidence does not show that it is near-continuous depression affecting his ability to function independently, appropriately and effectively.  He is not neglectful of his personal hygiene.  The evidence does not indicate that the Veteran is unable to establish or maintain effective relationships, as the Veteran lives with his wife, has relationships with his children, and has some friendships resulting in social interaction.  With respect to the Veteran's testimony regarding the affect his disability has on his ability to work, the Board notes that he is both competent and credible in his assertions as to some occupational impairment.  However, that impairment is adequately addressed in the 50 percent rating.

While the Veteran has described occasional spatial disorientation and suicidal ideation, these symptoms alone do not warrant a 70 percent evaluation in the absence of other symptoms of the type or severity prescribed for that higher evaluation.  Nor does the evidence include any manifestations other than those listed in the DSM-IV criteria which would justify an evaluation higher than 50 percent. 

As the criteria for assignment of the next higher 70 percent evaluation are not met, the criteria for the even higher evaluation of 100 percent are likewise not met.

The Board recognizes that the Veteran's disability affects his life in real and significant ways.  However, at no time during the appeal has his PTSD symptomatology met or nearly approximated the criteria for a higher rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  An evaluation greater than 50 percent for PTSD is not warranted.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various mental health professionals are the symptoms included in the criteria found in the rating schedule for mental disabilities.  As discussed above, when the Veteran's symptoms and the effects of his PTSD disability are compared to the criteria in the ratings schedule, his 50 percent evaluation accurately reflects the level of severity of his disability.  The schedular criteria are not inadequate for rating this Veteran's PTSD disability.  As a result, regardless of whether the Veteran's PTSD disability interferes with his employment, the other two steps in the analysis of extra-schedular ratings need not be reached.  See Thun v. Peake, 22 Vet. App. 111 (2008).







(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back condition with sciatica is denied.

An initial compensable evaluation for bilateral hearing loss is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


